     Case 1:19-cr-02032-SMJ      ECF No. 248         filed 11/19/20   PageID.2647 Page 1 of 15




 1                  John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                       Honorable Mary K. Dimke


10   United States of America,                          No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                  Renewed Motion to Enter Due
                                                        Process Protection Act Order
12         v.

13   James Dean Cloud,                                  November 23, 2020 – 2:30 p.m.

14                          Defendant.                  Yakima – With Argument

15

16

17

18

19
     Case 1:19-cr-02032-SMJ      ECF No. 248     filed 11/19/20   PageID.2648 Page 2 of 15




 1                                        I.      Introduction

2           On October 21, 2020, the Due Process Protections Act was signed into law,

 3   requiring judges to issue oral and written orders confirming not only a prosecutor’s

4    disclosure obligations under Brady 1 and its progeny, but also the consequences for

 5   violating those obligations. See Fed. R. Crim. P. 5(f) (2020); Pub. L. No. 116-182

6    (2020). Because the Act “became effective upon enactment,” the Administrative

 7   Office of the U.S. Courts advised that “all judges must immediately comply with

8    this new requirement. . . .” 2

9           In response to the DPPA, James Cloud filed a Motion to Enter Due Process

10   Protection Act Order on October 29, 3 but the district court denied it on

11   November 2, finding “[t]he Act does not apply retroactively to all criminal

12   proceedings instituted before its date of enactment.” 4

13          On November 17, a grand jury returned a Third Superseding Indictment, 5

14   triggering an arraignment at 2:30 p.m. on November 23 before the Court. 6 Because

15   this arraignment brings all the parties together to review the new charges, this seems

16
     1
       See Brady v. Maryland, 373 U.S. 83 (1963).
     2
17     See October 26, 2020 Memorandum from James C. Duff to all United States Judges at Page 2,
     attached as Exhibit A.
     3
18     ECF No. 227 (James Cloud’s DPPA Motion).
     4
       ECF No. 229 (Text Order).
     5
19     ECF No. 242 (Third Superseding Indictment).
     6
       ECF No. 247 (Notice of Hearing).
                                           Renewed DPPA Motion
                                                   –1–
     Case 1:19-cr-02032-SMJ     ECF No. 248      filed 11/19/20   PageID.2649 Page 3 of 15




 1   an appropriate venue for the Court to issue both written and oral Brady warnings, as

2    the DPPA requires.

 3         There are several reasons this motion is properly before the Court:

4          First, this is not a closed case; this is not a post-plea case; this is a live, pretrial

 5   case returning to the Court for initial proceedings (an arraignment on new charges),

6    which is when Congress envisioned judges would remind prosecutors about their

 7   Brady obligations.

8          Second, traditional retroactivity concerns aren’t present. The DPPA doesn’t

9    involve criminal punishments, so the Ex Post Factor Clause isn’t implicated. See

10   Johannessen v. U.S., 225 U.S. 227, 242 (1912) (noting the Ex Post Facto Clause’s

11   “prohibition is confined to laws respecting criminal punishments, and has no

12   relation to retrospective legislation of any other description.”).

13         The DPPA also doesn’t announce new rules, as Congress made clear the

14   DPPA simply “reinforce[s] the government’s already existing constitutional

15   obligation to disclose exculpatory evidence.” See Congressional Proceedings, 166

16   Cong. Rec. H4582-01, 2020 WL 5641902 (Sep. 21, 2020).

17         Third, entering a DPPA order follows Congressional intent. During floor

18   debate, the DPPA’s sponsor stated the bill would do “three very vital things,”

19   including amending the criminal procedural rules to “require that a judge issue an

                                       Renewed DPPA Motion
                                               –2–
     Case 1:19-cr-02032-SMJ    ECF No. 248       filed 11/19/20   PageID.2650 Page 4 of 15




 1   order to prosecution and defense counsel that confirms the disclosure obligation of

2    the prosecutors in every criminal case. . . .” Id. Of the three vital things mentioned

 3   during debate, timing wasn’t one of them. That is, Congress didn’t so much care

4    when courts issued Brady warnings (although it makes sense to do it at a case’s

 5   outset, which is why the DPPA was filed under Rule 5); but Congress did care

6    whether courts issued Brady warnings.

 7         Turning to what the Court’s DPPA order should contain, it helps to look at

8    the Act’s legislative history, Ninth Circuit authority, Supreme Court authority, and

9    federal prosecutors’ ethical obligations.

10                                       II.      Discussion

11   A.    Congress passed the Act to address ongoing Brady violations.

12         The Act’s provenance rests on a bipartisan belief that, despite well-settled

13   case law requiring prosecutors to turn over favorable evidence, prosecutors continue

14   to “conceal” exculpatory evidence. See Congressional Proceedings, 166 Cong. Rec.

15   H4582-01, 2020 WL 5641902 (Sep. 21, 2020). To illustrate the point during floor

16   debate, lawmakers described DOJ’s high-profile failure to honor its constitutional

17   obligations during then-Senator Ted Stevens’s corruption trial, where prosecutors

18   concealed exculpatory evidence, ultimately leading to dismissal. Id.

19

                                      Renewed DPPA Motion
                                              –3–
     Case 1:19-cr-02032-SMJ    ECF No. 248     filed 11/19/20   PageID.2651 Page 5 of 15




 1         DOJ’s misconduct wasn’t a one-off: this has been a year of extraordinary

2    Brady violations.

 3         In August 2020, the Ninth Circuit addressed Brady violations in a high-profile

4    case stemming from a stand-off between Cliven Bundy and the government over

 5   cattle-grazing rights. See U.S. v. Bundy, 968 F.3d 1019 (9th Cir. 2020). After trial

6    began, allegations surfaced the United States withheld discovery central to Bundy’s

 7   defense. The district court held several evidentiary hearings on the withheld

8    discovery, ultimately finding the United States’ “Brady violations were so egregious

9    and prejudicial that the indictment needed to be dismissed with prejudice.” Id. at

10   1030. The United States appealed, and the Ninth Circuit affirmed, finding “the

11   government fell well short of its obligations to work toward fairly and faithfully

12   dispensing justice rather than simply notching another win.” Id. at 1041.

13         The month following the Bundy opinion, September 2020, the Honorable

14   Alison Nathan addressed Brady violations in a high-profile fraud case. See U.S. v.

15   Nejad, __ F. Supp. 3d __, 2020 WL 5549931 (S.D.N.Y. Sep. 16, 2020). Before,

16   during, and after trial, the United States “made countless belated disclosures of

17   arguably (and, in one instance, admittedly) exculpatory evidence.” Id. at 1. The

18   United States recognized its failures and agreed Judge Nathan should vacate

19   Mr. Sadr’s guilty verdict. See id.

                                      Renewed DPPA Motion
                                              –4–
     Case 1:19-cr-02032-SMJ    ECF No. 248    filed 11/19/20   PageID.2652 Page 6 of 15




 1         What struck Judge Nathan wasn’t the United States’ willingness to dismiss

2    the case, but rather the depth of the United States’ bad-faith. During trial, the

 3   United States realized it failed to turn over exculpatory material, but “[i]nstead of

4    immediately disclosing that file, Government lawyers spent almost twenty hours

 5   strategizing how best to turn it over,” ultimately agreeing they should “‘bury’ the

6    evidence along with other, already-disclosed documents . . . .” Id. at 2 (emphasis

 7   added). This did not sit well with Judge Nathan, as she openly ruminated how best

8    to sanction prosecutors for their admitted wrongdoing.

9          These two decisions (Bundy and Nejad), just a month apart, show Congress’s

10   concerns about prosecutors failing to disclose exculpatory material remain relevant.

11   B.    Congress passed the Act to provide trial courts with disciplinary options.

12         Lawmakers weren’t just troubled by DOJ concealing evidence in then-Senator

13   Ted Stevens’s case; they were equally-troubled by district court’s inability to

14   sanction prosecutors for their misconduct. The inability to sanction, lawmakers

15   noted, stemmed from the lack of a “direct written court order requiring

16   [prosecutors] to abide by their ethical and constitutional obligations to disclose

17   favorable evidence.” Congressional Proceedings, 166 Cong. Rec. H4582-01, 2020

18   WL 5641902 (Sep. 21, 2020).

19

                                      Renewed DPPA Motion
                                              –5–
     Case 1:19-cr-02032-SMJ      ECF No. 248     filed 11/19/20   PageID.2653 Page 7 of 15




 1          Finding the lack of a standing Brady order troubling, lawmakers surveyed

2    federal judicial districts to determine how many employ standing Brady orders. See

 3   id. They uncovered a patchwork of protections, with only 38 of 94 Federal districts

4    using local rules and standing orders to confirm prosecutors’ Brady obligations. See

 5   id. This patchwork, lawmakers concluded, failed “to ensure that this practice is

6    followed across the country.” Id.

 7          So they acted.

8    C.     Congress wants substantive Brady orders, not rote reminders.

9           Congress’s changes to Rule 5’s language are minor; its expectations on what

10   Brady orders should contain are not. These heightened expectations surfaced during

11   floor debate, when lawmakers called attention to the District of Columbia, which

12   folded a Brady order into the local rules in the wake of the botched Stevens

13   prosecution. The District of Columbia’s local rule (LCrR 5.1) is no rote reminder;

14   rather, it details the United States’ disclosure obligations: 7

15

16

17

18
     7
19    https://www.dcd.uscourts.gov/sites/dcd/files/LocalRulesJuly_2019.pdf, last accessed on
     October 29, 2020.
                                       Renewed DPPA Motion
                                                 –6–
     Case 1:19-cr-02032-SMJ   ECF No. 248   filed 11/19/20   PageID.2654 Page 8 of 15




 1

2

 3

4

 5

6

 7

8

9

10

11

12

13

14

15

16

17

18

19

                                   Renewed DPPA Motion
                                           –7–
     Case 1:19-cr-02032-SMJ    ECF No. 248    filed 11/19/20   PageID.2655 Page 9 of 15




 1

2

 3

4

 5

6

 7

8

9

10

11         While the District of Columbia’s Local Criminal Rule 5.1 is a solid

12   benchmark, the Court’s DPPA order here would need to be tweaked in a few ways:

13         First, it would need to unmoor itself from Brady’s definition of “materiality,”

14   which is an appellate standard. Time-and-time again, the Ninth Circuit has noted

15   “the retrospective definition of materiality is appropriate only in the context of

16   appellate review, and that trial prosecutors must disclose favorable information

17   without attempting to predict whether its disclosure might affect the outcome of the

18   trial.” U.S. v. Olsen, 704 F.3d 1172, 1183 n.3 (9th Cir. 2013) (emphasis added).

19

                                      Renewed DPPA Motion
                                              –8–
     Case 1:19-cr-02032-SMJ     ECF No. 248     filed 11/19/20   PageID.2656 Page 10 of 15




 1    Thus, prosecutors cannot attempt to later excuse Brady violations by claiming “I

2     didn’t know it was material.”

 3          Second, it would need to capture that prosecutors’ disclosure obligations

4     apply not only to trials, but also to pre-trial and sentencing hearings as well. See, e.g.,

 5    U.S. v. Gamez-Orduno, 235 F.3d 453, 461 (9th Cir. 2000) (recognizing Brady applies

6     to suppression hearings); see also Edwards v. Ayers, 542 F.3d 759, 768 (9th Cir. 2008)

 7    (recognizing Brady applies to sentencing hearings).

8           Third, it would need to capture that, under Brady, prosecutors have “a duty

9     to learn of any favorable evidence known to the others acting on the government’s

10    behalf in [a] case, including the police.” Strickler v. Greene, 527 U.S. 263, 280-81

11    (1999).

12          Fourth, it would need to expand prosecutors’ disclosure obligations to

13    harmonize with Washington’s ethical rules. Federal prosecutors in the Eastern

14    District of Washington are bound by Washington’s rules of professional conduct.

15    See 28 U.S.C. §530B(a) (“An attorney for the Government shall be subject to State

16    laws and rules, and local Federal court rules, governing attorneys in each State

17    where such attorney engages in that attorney’s duties, to the same extend and in the

18    same manner as other attorneys in that State.”). Washington’s RPC 3.8, which

19

                                        Renewed DPPA Motion
                                                –9–
     Case 1:19-cr-02032-SMJ    ECF No. 248    filed 11/19/20   PageID.2657 Page 11 of 15




 1    outlines a prosecutor’s “special responsibilities,” requires prosecutors to disclose

2     information above-and-beyond Brady:

 3

4

 5

6

 7

8

9

10

11

12
      With these tweaks in mind, James Cloud proposes the following language, which
13
      melds the District of Columbia’s local rule with Ninth Circuit authority, Supreme
14
      Court authority, and Washington’s RPCs:
15
                                   Disclosure of Information
16
              Unless the parties agree and where not prohibited by law, the government
17
      shall timely disclose to the defense all evidence or information known to the
18    government that tends to negate the guilt of the accused or mitigates the offense.

19          “Timely” means that, beginning at the defendant’s arraignment and

                                      Renewed DPPA Motion
                                             – 10 –
     Case 1:19-cr-02032-SMJ    ECF No. 248     filed 11/19/20   PageID.2658 Page 12 of 15




 1    continuing throughout the criminal proceeding, the government shall make
      good-faith efforts to disclose such information to the defense as soon as reasonably
2     possible after its existence is known, so as to enable the defense to make effective
      use of the disclosed information in the preparation of its case.
 3

4           These requirements apply regardless of whether the information would itself
      constitute admissible evidence. These requirements also apply to all court
 5    proceedings, including pretrial hearings, trial, and sentencing.

6           The information, furthermore, shall be produced in a reasonably usable form
      unless that is impracticable; in such a circumstance, it shall be made available to the
 7
      defense for inspection and copying.
8
             The exculpatory information to be disclosed includes, but is not limited to,
9     the following:

10          1) information that is inconsistent with or tends to negate the defendant’s
               guilt as to any element, including identification, of the offense(s) with
11
               which the defendant is charged;
12
            2) information that tends to mitigate the charged offense(s) or reduce the
13             potential penalty or guideline range;

14          3) information that tends to establish an articulated and legally-cognizable
               defense theory or recognized affirmative defense to the offense(s) with
15
               which the defendant is charged;
16
            4) information that casts doubt on the credibility or accuracy of any evidence,
17             including witness testimony;

18
            5) impeachment information, which includes, but it not limited to—
19
                   a. information regarding whether any promise, reward, or inducement
                                       Renewed DPPA Motion
                                               – 11 –
     Case 1:19-cr-02032-SMJ   ECF No. 248    filed 11/19/20   PageID.2659 Page 13 of 15




 1                   has been given or will be given later by the government to any
                     witness;
2
                  b. information that identifies all pending criminal cases against, and all
 3
                     criminal convictions of, any witness, and a copy of any criminal
4                    record of any witness, identifying by name each such witness;

 5                c. any inconsistent statement, or a description of such a statement,
                     made orally or in writing by any witness, regarding the alleged
6                    criminal conduct of the defendant;

 7
                  d. information reflecting bias or prejudice against the defendant by any
8                    witness;

9                 e. a written description of any prosecutable federal offense known by
                     the government to have been committed by any witness;
10
                  f. a written description of any conduct that may be admissible under
11
                     Fed. R. Evid. 608(b) known by the government to have been
12                   committed by a witness; and

13                g. information known to the government of any mental or physical
                     impairment of any witness whom the government anticipates calling
14                   in its case-in-chief that may cast doubt on the ability of that witness
                     to testify accurately or truthfully at trial as to any relevant event.
15

16          6) information potentially relevant to pre-trial motions, including but not
               limited to motions to suppress, dismiss, or in limine; and
17
            7) no later than the close of the defendant’s case, the government shall
18
               disclose any exculpatory information relevant to rebuttal.
19
            In the event the government believes that a disclosure under this rule would
                                      Renewed DPPA Motion
                                             – 12 –
     Case 1:19-cr-02032-SMJ    ECF No. 248      filed 11/19/20   PageID.2660 Page 14 of 15




 1    compromise witness safety, victim rights, national security, a sensitive law-
      enforcement technique, or any other substantial government interest, it may apply
2     to the Court for a modification of the requirements of this rule, which may include in
      camera review and/or withholding or subjecting to a protective order all or part of
 3
      the information. The government shall notify the defense of any such application.
4
             For purposes of this rule, the government includes federal, state, and local law
 5    enforcement officers and other government officials who have participated in the
      investigation and prosecution of the offense(s) with which the defendant is charged.
6     The government has an obligation to seek from these sources all information subject
      to disclosure under this Rule.
 7

8           If the government fails to comply with this rule, the Court, in addition to
      ordering production of the information, may:
9
            (1) specify the terms and conditions of such production;
10          (2) grant a continuance;
            (3) impose evidentiary sanctions;
11
            (4) enter any other order that is just under the circumstances.
12
                                         III.    Conclusion
13
            Congress did not enact the Due Process Protection Act so courts could enter
14
      gentle Brady reminders that have no effect. No, the Act reflects the need for courts
15
      to detail not only what those obligations entail, but also the consequences when
16
      those obligations aren’t followed—particularly in light of Bundy and Nejad.
17
            Because James Cloud’s request is reasonable, supported by law, and timely,
18
      he respectfully asks the Court to enter an Order consistent with the above-proposed
19

                                      Renewed DPPA Motion
                                              – 13 –
     Case 1:19-cr-02032-SMJ   ECF No. 248    filed 11/19/20   PageID.2661 Page 15 of 15




 1    language. Doing so doesn’t harm the Court or the United States; it simply helps

2     secure James Cloud’s constitutional rights.

 3    Dated: November 19, 2020.

4                                     Federal Defenders of Eastern Washington & Idaho
                                      s/ John B. McEntire, IV
 5                                    John B. McEntire, IV, WSBA #39469
                                      10 North Post Street, Suite 700
6                                     Spokane, Washington 99201
                                      509.624.7606
 7                                    jay_mcentire@fd.org

8
                                      Service Certificate
9
           I certify that on November 19, 2020, I electronically filed the foregoing with
10
      the Clerk of the Court using the CM/ECF System, which will notify Assistant
11
      United States Attorneys: Thomas J. Hanlon and Richard Burson.
12
                                            s/ John B. McEntire IV
13                                          John B. McEntire, IV, WSBA #39469
                                            10 North Post Street, Suite 700
14                                          Spokane, Washington 99201
                                            509.624.7606
15                                          jay_mcentire@fd.org

16

17

18

19

                                      Renewed DPPA Motion
                                             – 14 –
